ORDER

PER CURIAM.
Michael J. Ritter (“Appellant”) appeals from convictions for murder in the first degree § 565.020, RSMo 1994, and armed criminal action § 571.015, RSMo 1994. Appellant raises two points on appeal. First, he argues that the trial court erred in overruling Appellant’s motions for judgment of acquittal. Second, he argues that the trial court erred in admitting into evidence several autopsy photographs of the victim’s body. We have reviewed the briefs and the record on appeal. The trial court’s rulings were not erroneous. An extended opinion would have no prece-dential value. We have, however, provided the parties with a memorandum for their use only, which explains the reasons for this decision. The convictions are affirmed pursuant to Rule 30.25(b).